DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
This office action is in response to applicant amendment/argument filed 06/03/2021. Claims 1-13, 15-16, 18, and 20 have been amended and no claims have been newly added. Accordingly, claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3, 5-9, 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 12 lines 23-25 recites “calibrated utilizing a set comprising a plurality of spaced-apart observer locations on the ground plane to simultaneously minimize, according to predefined criteria, the estimated ground noise level...” The limitation, “according to predefined criteria” is not described in the specifications in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 2-3, 5-8, and 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for being dependent on rejected independent claims 1, 9, and 12 and for failing to cure the deficiencies as presented above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 13-14 recite “an optimized set of relative azimuthal angular blade positions” while lines 3-4 recite “a relative azimuthal angular blade position”. It is unclear to the examiner if the set of relative azimuthal angular blade position recited in lines 13-14 refers to the same azimuthal angular blade position as recited in lines 3-4. The examiner recommends changing lines 13-14 to “set of the relative azimuthal angular blade positions”. The same rational applies to claims 9 and 12.
Claim 6 line 6 recites “operating conditions that substantially match the corresponding operating conditions”. It is unclear to the examiner what comprises “substantially matching the corresponding operating conditions” since substantially is a relative term. The term “substantially” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The same rational applies to claims 11 and 16.
Claim 7 line 2 recites “derived in mission-time” while line 3 recites “determined in mission-time”. It is unclear to the examiner if the mission-time in line 3 refers to the same mission-time in line 2. The examiner recommends changing line 3 to “the mission-time”.
Claim 8 lines 1-2 recite “transmitting control signals to the one or more respective propulsors” while claim 1 line 23 recites “transmitting control signals to one or more of the propulsors”. It is unclear if the control signals that are transmitted in claim 8 refers to the same the control signals”.
Claim 12 lines 23-25 recites “calibrated utilizing a set comprising a plurality of spaced-apart observer locations on the ground plane to simultaneously minimize, according to predefined criteria, the estimated ground noise level...” It is unclear to the examiner what a “predefined criteria” consists of (i.e. the predefined criteria is silent in the specifications). The applicant is required to make the terms that are used to define the invention clear and precise, so that the metes and bounds of the subject matter that will be protected by the patent grant can be ascertained. 
Claims 2-8, 10-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 1, 9, and 12 and for failing to cure the deficiencies as presented above.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 06/03/2021, with respect to the claim interpretation under 35 U.S.C 112(f) have been fully considered and are persuasive.  The 35 U.S.C 112(f) of claims 1-17 and 20 have been withdrawn. 
Applicant’s arguments, see pages 12-19, filed 06/03/2021, with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669